                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 MARK PAUL LIPTON,                                 )
                                                   )
               Petitioner,                         )
                                                   )
 v.                                                )
                                                   )       No.:         3:21-CV-45-KAC-DCP
 STATE OF TENNESSEE,                               )
                                                   )
               Respondent.                         )

                                  MEMORANDUM OPINION

       On February 10, 2021, Petitioner Mark Paul Lipton filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 attacking his 2012 Sevier County, Tennessee

conviction for aggravated assault [Doc. 1].

       A federal court has jurisdiction to grant a petition under Section 2254 only where a

petitioner is “in custody pursuant to the judgment of a State court.” 28 U.S.C. § 2254(a); see also

28 U.S.C. § 2241(c)(3) (“The writ of habeas corpus shall not extend to a prisoner unless . . . [h]e

is in custody in violation of the Constitution or laws or treaties of the United States.”). The custody

requirement must be met at the time the petition is filed. See Maleng v. Cook, 490 U.S. 488, 490-

91 (1989) (citation omitted).

       Petitioner does not allege that he is in State custody, and he is not currently incarcerated

[See Doc. 1]. Further, the online offender records from the Tennessee Department of Correction

indicate that Petitioner is not and was not on February 10, 2021 under State supervision. See

Tennessee Department of Correction, “Felony Offender Information,” at https://apps.tn.gov/foil-

app/search.jsp (last visited March 5, 2021). Therefore, Petitioner was not “in custody” for the

challenged judgment when he filed the instant petition on February 10, 2021, and this Court lacks




Case 3:21-cv-00045-KAC-DCP Document 4 Filed 03/05/21 Page 1 of 2 PageID #: 25
jurisdiction to consider it. See Steverson v. Summers, 258 F.3d 520, 522 (6th Cir. 2001).

Accordingly, the petition will be DISMISSED. Because reasonable jurists would not disagree

that this Court lacks jurisdiction over the petition, a certificate of appealability (“COA”) will be

DENIED. See 28 U.S.C. § 2253(c)(1) (requiring a COA to issue before petitioner can appeal a

court’s decision denying federal habeas relief); Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(holding a COA may not issue on a claim rejected on procedural grounds unless petitioner

demonstrates “that jurists of reason would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling”).

        Finally, the Court CERTIFIES any appeal from this action would not be taken in good

faith and would be frivolous. Therefore, this Court will DENY Petitioner leave to proceed in forma

pauperis on any subsequent appeal. See Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                                   s/ Katherine A. Crytzer
                                                   KATHERINE A. CRYTZER
                                                   United States District Judge




                                                   2
Case 3:21-cv-00045-KAC-DCP Document 4 Filed 03/05/21 Page 2 of 2 PageID #: 26
